DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/12/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product, and thus fall under one of the four statutory categories.
STEP 2A, Prong 1 = YES: The claim recites a system practically performed by mental processes (i.e., including an observation, evaluation, judgment, opinion) and/or certain methods of organizing human activity (i.e., teaching, instruction, interpersonal interaction).  This includes: a behavioral management system comprising: generate user generated data and wherein the user generated data is stored; and wherein the user generated data is stored and/or accessed in a manner that enables one or more interfaces which reference a data set containing data related to at least one metric for each of a set of other behavior management users, wherein the other users are individuals, the data set being actively defined based on data flows from at least the set of other users, and allow a user to: select a time frame to generate a data subset of the data set, the data subset being based on at least the selection of the time frame, such that the user is provided with one or more changeable positions and/or ranks, each of the changeable positions and/or ranks being based on a comparison of a value of a metric from the user 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., biometric hardware device selected from the group consisting of a body weight scale, a body composition scale, a pedometer and a heart rate monitor, wherein the biometric hardware device [performs the steps above]; [storing generated data] in a database via a network; behavior management software connected to the database [for performing steps above], [wherein the user generated data] is stored in and/or accessed from the database [in a manner that enables one or more interfaces which reference a data set containing data related to at least one metric for each of a set of other behavior management] software [users]; [the individuals] connected to the database via other biometric hardware devices and the network, [the data set being actively defined based on data flows from at least the set of other users] to the database via the other biometric hardware devices and the network) are recited at a high level of generality. First, the recitation of a biometric hardware device for generating user generated data amounts to insignificant pre-solution activity, for the sole purpose of data gathering (generating user generated data) that is necessary for use of the recited judicial exception (the user generated data is used in subsequent analysis steps).  Second, the claimed functions are recited in a result-based manner without steps or algorithms which result in an improvement to the functionality of the computer or other technology.  Furthermore, the claim does not require any particular configuration of the additional elements, and thus are not interpreted as a particular machine.  The claim does not recite a treatment or prophylaxis, and do not offer any other meaningful limitation beyond generally linking the abstract idea identified above to a particular technological environment (i.e., computer environment).  The recited “behavior management software connected to the database” is 
STEP 2B = NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as explained in prong 2 above, to the extent the claim includes additional elements, they are recited at a high level of generality, with no apparent particular machine or improvement to technology, in order to perform the identified abstract ideas of performing various mental processes and organizing human activity, in a particular field of use. Furthermore, the recited additional elements merely automate a process that as identified above amounts to a series of mental steps. The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLCv. latric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v.Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Thus, the recitation of the additional elements is merely automating a manual process. Furthermore, the generic nature of the additional elements is evidenced by the specification of the present application (pg. 20, par. 4) describing the computer hardware as a “general purpose”.  Additionally, merely using one of the plurality of possible biometric hardware devices claimed to collect user generated data, with no further details whatsoever describing any particular machine or underlying functionality amounts to insignificant extra solution activity.  The biometric hardware device is merely automating the performance of a step otherwise capable of being performed by a human through observation.  Therefore, the claim is not directed to significantly more than the abstract idea. 
 	Therefore, claim 1 is not directed to patent eligible subject matter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715